PER CURIAM:
We certified two questions to the Washington State Supreme Court. Adamson v. Port of Bellingham , 899 F.3d 1047 (9th Cir. 2018). We said that if "the Washington State Supreme Court decides that a priority usage agreement does not absolve a landlord of liability as a possessor of property, we will affirm the district court." Id. at 1051.
The Washington State Supreme Court so decided. "The fact that AMHS was in berth and using the passenger ramp at the time of the incident does not affect the Port's liability as a landowner-lessor. We answer the first certified question in the affirmative." Adamson v. Port of Bellingham , 438 P.3d 522, 528 (Wash. 2019). Specifically, it held that "that a priority use provision, an affirmative obligation to maintain and repair, and the ability to lease the property to others together create sufficient control of the property such that a landowner who leases the property is held liable as a premises owner." Id. at 525.
We affirm the district court.
AFFIRMED.